Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 5, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141657(45)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  JOHN ROY ALLEN,                                                                                     Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices


  v                                                                 SC: 141657
                                                                    COA: 295753
                                                                    Mackinac CC: 2005-005986-TC
  ROBIN LYNN BELONGA,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 8,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 5, 2010                    _________________________________________
         d1102                                                                 Clerk